Citation Nr: 0117372	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  96-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with hypertension.  

2.  Entitlement to total disability compensation based on 
individual unemployability (TDIU) due to service-connected 
disability.  

3.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).

In November 1998 the Board remanded the issue of service 
connection for coronary artery disease with hypertension and 
whether new and material evidence had been submitted to 
reopen a claim for service connection for PTSD.  In March 
2000, the RO granted service connection for PTSD.  This 
represents a complete grant of the benefit sought.  Thus, 
this issue is not before the Board for appellate 
consideration.


REMAND

The Board notes that in March 2001 the veteran's claims of 
entitlement to an increased rating for PTSD and for TDIU were 
denied the RO.  Notice of that decision and of his appellate 
rights were sent to the veteran in March 2001at an address in 
Michigan.  In November 2000 the RO received notice of a new 
address for the veteran in Florida, which the veteran 
indicated would be valid until May 28, 2001.  While the case 
was pending at the Board, the representative in May 2001 
expressed disagreement with the 70 percent rating assigned to 
the veteran's PTSD, and with the denial of TDIU.  Thus a 
Statement of the Case (SOC) addressing those claims is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

During the pendency of the appeal, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In May 2001 the RO informed the veteran of this new 
legislation and that his case had been reviewed in 
conjunction with the new law.  This letter was sent to the 
veteran's address in Michigan.  The RO reviewed this matter 
and determined additional RO was not necessary under the 
VCAA.  However, when informing the veteran of that action, it 
sent the notice to a mailing address that appears to have 
been incorrect.  

In November 1998 the Board remanded the issue of service 
connection for coronary artery disease with hypertension to 
the RO for additional development, to include an examination 
by a cardiologist and an appropriate opinion concerning the 
etiology of any cardiovascular disorder.  The requested 
examination was conducted in April 1999.  The examiner 
indicated that he reviewed the veteran's claims folder and a 
brief clinical file prior to the examination.  The Board 
notes that the majority of the service medical records were 
received in 1970.  

The VA examiner indicated that only two elevated blood 
pressure readings were recorded during service, 128/90 on 
February 12, 1969 and 128/90 in November 1969.  The Board 
points out that the February 12, 1969 date was erroneously 
recorded by the military at the time of the separation 
examination.  The correct date for this elevated reading is 
February 12, 70.

In November 1996 the veteran submitted copies of his 
treatment records, including nursing notes, regarding his 
hospitalization for surgery on hospitalization from November 
1969 to February 1970 for surgery on his right knee.  A 
nursing note, dated on December 9, 1969 reveals a blood 
pressure of 150/100.  It unclear from the examination report 
whether this blood pressure reading was considered by the 
examiner in rendering the requested opinion.  It is also 
unclear whether the veteran currently has hypertension.  
Based on this evidence, the Board is of the opinion that 
additional development is required.

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed. 

2.  A VA examination should be conducted 
by a cardiologist who has not previously 
examined the veteran, if possible, in 
order to determine the severity and 
etiology of the cardiovascular disease, to 
include hypertension.  The claims file and 
a copy of this Remand are to be furnished 
to the examiner for review prior to the 
examination and this review should be 
noted by the examiner in the examination 
report.  All indicated testing should be 
conducted.  It is requested that the 
examiner specify whether or not the 
veteran has hypertension.  

Based on the examination and a review of 
the entire record, it is requested that 
the cardiologist render an opinion as to 
whether it is as likely as not that the 
veteran's coronary artery disease and 
hypertension, if diagnosed, were 
manifested during service or were present 
to a compensable degree within one year 
following separation from active duty.  If 
no, it is requested that the examiner 
comment on the clinical significance of 
the elevated blood pressure readings 
recorded during service and shortly 
thereafter (please see prior Remand dated 
in 

November 1998).  A complete rationale for 
any opinion expressed should be included 
in the examination report.  

3.  The RO should provide the veteran and 
his representative with a SOC addressing 
the claims of entitlement to an increased 
rating for PTSD and entitlement to a TDIU.  
The veteran should also be informed of the 
requirements necessary to perfect an 
appeal.  The RO is informed that these 
issues are not before the Board for 
appellate consideration until timely 
perfected. 

4.  Thereafter, the RO should readjudicate 
the issue in appellate status.  If the 
benefit sought is not granted, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative and they should be provided 
an appropriate period of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


